Title: From James Madison to James Madison, Sr., 23 July 1770
From: Madison, James
To: Madison, James, Sr.



Hond. Sir,
Nassau Hall. July 23d. 1770

I reciev’d yours dated June 4th. & have applied to Mr. Hoops as you directed; he says you must suit yourself in paying him, & if you should let him have a bill of Exchange it must be on your own terms: Forty Pounds £40. New Jersey Currency is the Sum I shall have of him before I get home. my frugality has not been able to keep it below that, consistant with my staying here to the best advantage. I should be glad, if it should be convenient for you, to have my next year’s stock prepared for me against I come home, for I shall not be able to stay in Virginia more than 4 weeks at most. Half Jos. pass here to the greatest advantage. I have spoken to several of the present senior class about living with you as Tutor, but they will determine on nothing unless they knew what you would allow them, as it would not be proper for them to remain in suspense ’till I should return here; If you should recieve this [in] time enough to send me an answer by the middle of September & let me know the most you would be willing to give, I think there would be a greater probability of my engaging one for you[.] Inclosed are the measures of my Neck & rists. I believe my Mother need not hurry herself much about my shirts before I come for I shall not want more than three or four at most. I should chuse she would not have them ruffled ’till I am present myself. I have not yet procured a horse for my Journey, but think you had better not send me one as I cant wait long enough to know whether or not you’ll have an opportunity without losing my chance, most of the horses being commonly engaged by the Students sometime before vacation begins. If I should set off from this place as soon as I expect you may look for me in October perhaps a little before the middle if the weather should be good. We have no publick news but the base conduct of the Merchants in N. York in breaking through their spirited resolutions not to import, a distinct account of which I suppose will be in the Virginia Gazete before this arrives. their Letter to the Merchants in Philadelphia requesting their concurrence was lately burnt by the Students of this place in the college Yard, all of them appearing in their black Gowns & the bell Tolling. The number of Students has increased very much of late; there are about an hundred & fifteen in College & the Grammar School, twenty two commence this Fall, all of them in American Cloth.
With my love to all the Family I am Hond. Sir Your Affectionate Son
James Madison
